DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11231815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to reorganization of some claim limitations from dependent claims to independent claims.

US Patent No. 11231815
Application No. 17547209
1. A method, comprising: 
emitting, by a system comprising a processor, an emitted audio signal, comprising at least a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive screen; 
detecting, by the system, a reflected audio signal comprising at least a second frequency, wherein the emitted audio signal is reflected off of an object in proximity to the touch sensitive screen to produce the reflected audio signal; 
determining, by the system, a movement status of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted audio signal and the second frequency of the reflected audio signal; 
obtaining sensor data, from surface-related sensors of the touch sensitive screen, in response to the object being in contact or in proximity with one or more portions of the touch sensitive screen; and 
classifying which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data.
3. The method of claim 1, wherein classifying which type of object comprises distinguishing whether the object is an ear of a user in contact or proximity with the touch sensitive screen, a finger of the user in contact or proximity with the touch sensitive screen, a stylus in contact or proximity with the touch sensitive screen, or no object in contact or proximity with the touch sensitive screen.
1. A method, comprising: 
emitting, by a system comprising a processor, an emitted audio signal, comprising at least a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive screen; 
detecting, by the system, a reflected audio signal comprising at least a second frequency, wherein the emitted audio signal is reflected off of an object in proximity to the touch sensitive screen to produce the reflected audio signal; 
determining, by the system, a movement status of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted audio signal and the second frequency of the reflected audio signal; 
obtaining sensor data, from surface-related sensors of the touch sensitive screen, in response to the object being in contact or in proximity with one or more portions of the touch sensitive screen; and 
classifying which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data, wherein classifying which type of object comprises distinguishing whether the object is an ear or a finger of a user in contact or proximity with the touch sensitive screen.
2. The method of claim 1, wherein classifying further comprises determining a location of the object with respect to the touch sensitive screen.
2. The method of claim 1, wherein classifying further comprises determining a location of the object with respect to the touch sensitive screen.
3. The method of claim 1, wherein classifying which type of object comprises distinguishing whether the object is an ear of a user in contact or proximity with the touch sensitive screen, a finger of the user in contact or proximity with the touch sensitive screen, a stylus in contact or proximity with the touch sensitive screen, or no object in contact or proximity with the touch sensitive screen.
3. The method of claim 1, wherein classifying which type of object further comprises distinguishing whether the object is a stylus in contact or proximity with the touch sensitive screen or no object in contact or proximity with the touch sensitive screen.
4. The method of claim 1, further comprising: receiving additional sensor data from an accelerometer, a gyroscope, or an inertial measurement unit of the electronic device, and wherein classifying is further based on the additional sensor data.
4. The method of claim 1, further comprising: receiving additional sensor data from an accelerometer, a gyroscope, or an inertial measurement unit of the electronic device, 64QEEXP18C1 and wherein classifying is further based on the additional sensor data.
5. The method of claim 1, further comprising: determining, by the system, a responsive action to be performed by the electronic device in response to classifying; and performing, by the system, the responsive action.
5. The method of claim 1, further comprising: determining, by the system, a responsive action to be performed by the electronic device in response to classifying; and performing, by the system, the responsive action.
6. The method of claim 5, wherein classifying further comprises determining whether an interaction of the object with the touch sensitive screen is an intentional touch interaction or an unintentional interaction, and wherein the determining the responsive action comprises: in response to determining the interaction of the object with the touch sensitive screen is an intentional touch interaction, determining the responsive action, comprising at least one of processing the interaction of the object with the touch sensitive screen, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an on state, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an unlocked state, or performing, by the electronic device, an operation based at least in part on the interaction of the object with the touch sensitive screen; or in response to determining the interaction of the object with the touch sensitive screen is an unintentional touch interaction or an unintentional hover interaction, determining the responsive action, comprising at least one of rejecting the interaction of the object with the touch sensitive screen, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an off state, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in a locked state, or preventing the operation from being performed in response to the interaction of the object with the touch sensitive screen.
6. The method of claim 5, wherein classifying further comprises determining whether an interaction of the object with the touch sensitive screen is an intentional touch interaction or an unintentional interaction, and wherein the determining the responsive action comprises: in response to determining the interaction of the object with the touch sensitive screen is an intentional touch interaction, determining the responsive action, comprising at least one of processing the interaction of the object with the touch sensitive screen, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an on state, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an unlocked state, or performing, by the electronic device, an operation based at least in part on the interaction of the object with the touch sensitive screen; or in response to determining the interaction of the object with the touch sensitive screen is an unintentional touch interaction or an unintentional hover interaction, determining the responsive action, comprising at least one of rejecting the interaction of the object with the touch sensitive screen, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an off state, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in a locked state, or preventing the operation from being performed in response to the interaction of the object with the touch sensitive screen.
7. The method of claim 6, wherein classifying further comprises determining whether the interaction is an ear touch interaction of an ear of a user in contact with the touch sensitive screen, an ear hover interaction of the ear of the user in proximity to the touch sensitive screen, a finger touch interaction of a finger of the user in contact with the touch sensitive screen, a finger hover interaction of the finger of the user in proximity to the touch sensitive screen, a stylus touch interaction of a stylus in contact with the touch sensitive screen, a stylus hover interaction of the stylus in proximity to the touch sensitive screen, or no interaction of the object with the touch sensitive screen.
7. The method of claim 6, wherein classifying further comprises determining whether the interaction is an ear touch interaction of an ear of a user in contact with the touch sensitive screen, an ear hover interaction of the ear of the user in proximity to the touch sensitive screen, a finger touch interaction of a finger of the user in 65QEEXP18C1 contact with the touch sensitive screen, a finger hover interaction of the finger of the user in proximity to the touch sensitive screen, a stylus touch interaction of a stylus in contact with the touch sensitive screen, a stylus hover interaction of the stylus in proximity to the touch sensitive screen, or no interaction of the object with the touch sensitive screen.
8. The method of claim 1, wherein the emitting the emitted audio signal comprises emitting the emitted audio signal comprising a first distribution of frequencies, wherein the first distribution of frequencies comprises the first frequency, wherein the detecting the reflected audio signal comprises detecting the reflected audio signal comprising a second distribution of frequencies, wherein the second distribution of frequencies comprises the second frequency, and wherein the determining the movement status of the object in relation to the touch sensitive screen comprises determining the movement status of the object in relation to the touch sensitive screen based at least in part on a third distribution of the frequency shift between the first distribution of frequencies of the emitted audio signal and the second distribution of frequencies of the reflected audio signal.
8. The method of claim I, wherein the emitting the emitted audio signal comprises emitting the emitted audio signal comprising a first distribution of frequencies, wherein the first distribution of frequencies comprises the first frequency, wherein the detecting the reflected audio signal comprises detecting the reflected audio signal comprising a second distribution of frequencies, wherein the second distribution of frequencies comprises the second frequency, and wherein the determining the movement status of the object in relation to the touch sensitive screen comprises determining the movement status of the object in relation to the touch sensitive screen based at least in part on a third distribution of the frequency shift between the first distribution of frequencies of the emitted audio signal and the second distribution of frequencies of the reflected audio signal.
9. The method of claim 1, further comprising: training, by the system, a machine learning component of the electronic device to classify touch interactions and hover interactions of a plurality of objects with the touch sensitive screen, based at least in part on training data relating to the touch interactions and the hover interactions of the objects with the touch sensitive screen, wherein the objects comprise the object, wherein the classifying further comprises classifying an interaction state of the object with respect to the touch sensitive screen based at least in part on the training of the machine learning component and sensor data relating to an interaction of the object with the touch sensitive screen, and wherein the sensor data comprises at least one of the reflected audio signal or the emitted audio signal.
9. The method of claim 1, further comprising: training, by the system, a machine learning component of the electronic device to classify touch interactions and hover interactions of a plurality of objects with the touch sensitive screen, based at least in part on training data relating to the touch interactions and the hover interactions of the objects with the touch sensitive screen, wherein the objects comprise the object, wherein the classifying further comprises classifying an interaction state of the object with respect to the touch sensitive screen based at least in part on the training of the machine learning component and sensor data relating to an interaction of the object with the touch sensitive screen, and wherein the sensor data comprises at least one of the reflected audio signal or the emitted audio signal.
10. The method of claim 9, wherein the training data comprises a set of example items of training information, and wherein the method further comprises: applying, by the system, the set of example items of training information to the machine learning component to facilitate the training of the machine learning component, wherein the set of example items of training information indicates respective relationships between respective touch or hover interactions and at least one of respective ultrasonic sensor data of an ultrasonic sensor, respective touch sensor data of a touch sensor, respective accelerometer data of an accelerometer, respective gyroscope data of a gyroscope, or respective inertial measurement unit data of an inertial measurement unit.
10. The method of claim 9, wherein the training data comprises a set of example 66QEEXP18C1 items of training information, and wherein the method further comprises: applying, by the system, the set of example items of training information to the machine learning component to facilitate the training of the machine learning component, wherein the set of example items of training information indicates respective relationships between respective touch or hover interactions and at least one of respective ultrasonic sensor data of an ultrasonic sensor, respective touch sensor data of a touch sensor, respective accelerometer data of an accelerometer, respective gyroscope data of a gyroscope, or respective inertial measurement unit data of an inertial measurement unit.
11. A system, comprising: 
at least one speaker configured to emit an emitted ultrasonic audio signal, comprising at least a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive screen; 
at least one audio sensor configured to sense a reflected ultrasonic audio signal comprising at least a second frequency, wherein the emitted ultrasonic audio signal is reflected off of an object in proximity to the touch sensitive screen to produce the reflected ultrasonic audio signal; 
a plurality of surface-related sensors for obtaining sensor data in response to the object being in contact or in proximity with one or more portions of the touch sensitive screen; 
a memory that stores executable components; 
a processor, operatively coupled to the memory, for executing the executable components, the executable components comprising: 
a classification component configured to determine a movement status of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal, wherein the classification component is further configured to classify which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data.
12. The system of claim 11, wherein the classification component is configured to classify which type of object by distinguishing whether the object is an ear of a user in contact or proximity with the touch sensitive screen, a finger of the user in contact or proximity with the touch sensitive screen, a stylus in contact or proximity with the touch sensitive screen, or no object in contact or proximity with the touch sensitive screen.
11. A system, comprising: 
at least one speaker configured to emit an emitted ultrasonic audio signal, comprising at least a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive screen; 
at least one audio sensor configured to sense a reflected ultrasonic audio signal comprising at least a second frequency, wherein the emitted ultrasonic audio signal is reflected off of an object in proximity to the touch sensitive screen to produce the reflected ultrasonic audio signal; 
a plurality of surface-related sensors for obtaining sensor data in response to the object being in contact or in proximity with one or more portions of the touch sensitive screen; 
a memory that stores executable components; 
a processor, operatively coupled to the memory, for executing the executable components, the executable components comprising: 
a classification component configured to determine a movement status of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal, wherein the classification component is further configured to classify which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data, wherein the classification component is configured to classify which type of object by distinguishing whether the object is an ear or a finger 67QEEXP18C1 of a user in contact or proximity with the touch sensitive screen.
12. The system of claim 11, wherein the classification component is further configured to classify which type of object by distinguishing whether the object is a stylus in contact or proximity with the touch sensitive screen or no object in contact or proximity with the touch sensitive screen.
13. The system of claim 11, further comprising a sensor component, wherein the classification component is configured to receive sensor information from the sensor component and classify further based on the sensor information, wherein the sensor component comprises at least one of an accelerometer component of the electronic device, a gyroscope component of the electronic device, or an inertial measurement unit of the electronic device.
13. The system of claim 11, further comprising a sensor component, wherein the classification component is configured to receive sensor information from the sensor component and classify further based on the sensor information, wherein the sensor component comprises at least one of an accelerometer component of the electronic device, a gyroscope component of the electronic device, or an inertial measurement unit of the electronic device.
14. The system of claim 11, wherein the at least one audio sensor comprises a first audio sensor and a second audio sensor of the electronic device, wherein the first audio sensor is configured to sense a first version of the reflected ultrasonic audio signal comprising a first set of characteristics in relation to the first audio sensor and the object, wherein the second audio sensor is configured to sense a second version of the reflected ultrasonic audio signal comprising a second set of characteristics in relation to the second audio sensor and the object, wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen and classify, based at least in part on the first set of characteristics and the second set of characteristics, wherein the first set of characteristics comprises at least one of a first amount of time between the emission of the emitted ultrasonic audio signal and the sensing of the first version of the reflected ultrasonic audio signal, a first intensity level of the first version of the reflected ultrasonic audio signal, or a first frequency shift associated with the first version of the reflected ultrasonic audio signal, and wherein the second set of characteristics comprises at least one of a second amount of time between the emission of the emitted ultrasonic audio signal and the sensing of the second version of the reflected ultrasonic audio signal, a second intensity level of the second version of the reflected ultrasonic audio signal, or a second frequency shift associated with the second version of the reflected ultrasonic audio signal.
14. The system of claim 11, wherein the at least one audio sensor comprises a first audio sensor and a second audio sensor of the electronic device, wherein the first audio sensor is configured to sense a first version of the reflected ultrasonic audio signal comprising a first set of characteristics in relation to the first audio sensor and the object, wherein the second audio sensor is configured to sense a second version of the reflected ultrasonic audio signal comprising a second set of characteristics in relation to the second audio sensor and the object, wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen and classify, based at least in part on the first set of characteristics and the second set of characteristics, wherein the first set of characteristics comprises at least one of a first amount of time between the emission of the emitted ultrasonic audio signal and the sensing of the first version of the reflected ultrasonic audio signal, a first intensity level of the first version of the reflected ultrasonic audio signal, or a first frequency shift associated with the first version of the reflected ultrasonic audio signal, and wherein the second set of characteristics comprises at least one of a second amount of time between the emission of the emitted ultrasonic audio signal and the sensing of the second version of the reflected ultrasonic audio signal, a second 68QEEXP18C1 intensity level of the second version of the reflected ultrasonic audio signal, or a second frequency shift associated with the second version of the reflected ultrasonic audio signal.
15. The system of claim 11, wherein the classification component is configured to determine a responsive action to be executed in response to classifying, and wherein the executable components further comprise a response component configured to execute the responsive action.
15. The system of claim 11, wherein the classification component is configured to determine a responsive action to be executed in response to classifying, and wherein the executable components further comprise a response component configured to execute the responsive action.
16. The system of claim 15, wherein the classification component is configured to: classify whether an interaction of the object with the touch sensitive screen is an intentional touch interaction or an unintentional interaction; in response to determining the interaction of the object with the touch sensitive screen is an intentional touch interaction, determine the responsive action, comprising at least one of process the interaction of the object with the touch sensitive screen, switch the touch sensitive screen to or maintain the touch sensitive screen in an on state, switch the touch sensitive screen to or maintain the touch sensitive screen in an unlocked state, or execute an operation based at least in part on the interaction of the object with the touch sensitive screen; or in response to determining the interaction of the object with the touch sensitive screen is an unintentional touch interaction or an unintentional hover interaction, determine the responsive action, comprising at least one of reject the interaction of the object with the touch sensitive screen, switch the touch sensitive screen to or maintain the touch sensitive screen in an off state, switch the touch sensitive screen to or maintain the touch sensitive screen in a locked state, or prevent the operation from being executed in response to the interaction of the object with the touch sensitive screen.
16. The system of claim 15, wherein the classification component is configured to: classify whether an interaction of the object with the touch sensitive screen is an intentional touch interaction or an unintentional interaction; in response to determining the interaction of the object with the touch sensitive screen is an intentional touch interaction, determine the responsive action, comprising at least one of process the interaction of the object with the touch sensitive screen, switch the touch sensitive screen to or maintain the touch sensitive screen in an on state, switch the touch sensitive screen to or maintain the touch sensitive screen in an unlocked state, or execute an operation based at least in part on the interaction of the object with the touch sensitive screen; or in response to determining the interaction of the object with the touch sensitive screen is an unintentional touch interaction or an unintentional hover interaction, determine the responsive action, comprising at least one of reject the interaction of the object with the touch sensitive screen, switch the touch sensitive screen to or maintain the touch sensitive screen in an off state, switch the touch sensitive screen to or maintain the touch sensitive screen in a locked state, or prevent the operation from being executed in response to the interaction of the object with the touch sensitive screen.
17. The system of claim 16, wherein the classification component is configured to classify by determining whether the interaction is an ear touch interaction of an ear of a user in contact with the touch sensitive screen, an ear hover interaction of the ear of the user in proximity to the touch sensitive screen, a finger touch interaction of a finger of the user in contact with the touch sensitive screen, a finger hover interaction of the finger of the user in proximity to the touch sensitive screen, a stylus touch interaction of a stylus in contact with the touch sensitive screen, a stylus hover interaction of the stylus in proximity to the touch sensitive screen, or no interaction of the object with the touch sensitive screen.
17. The system of claim 16, wherein the classification component is configured to classify by determining whether the interaction is an ear touch interaction of an ear of a user in contact with the touch sensitive screen, an ear hover interaction of the ear of the user in proximity to the touch sensitive screen, a finger touch interaction of a finger of the user in contact with the touch sensitive screen, a finger hover interaction 69QEEXP18C1of the finger of the user in proximity to the touch sensitive screen, a stylus touch interaction of a stylus in contact with the touch sensitive screen, a stylus hover interaction of the stylus in proximity to the touch sensitive screen, or no interaction of the object with the touch sensitive screen.
18. The system of claim 11, wherein the at least one speaker is configured to emit the emitted ultrasonic audio signal comprising a first distribution of frequencies that includes the first frequency, wherein the at least one audio sensor is configured to sense the reflected ultrasonic audio signal comprising a second distribution of frequencies that includes the second frequency, and wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen based at least in part on a third distribution of the frequency shift between the first distribution of frequencies of the emitted ultrasonic audio signal and the second distribution of frequencies of the reflected ultrasonic audio signal.
18. The system of claim 11, wherein the at least one speaker is configured to emit the emitted ultrasonic audio signal comprising a first distribution of frequencies that includes the first frequency, wherein the at least one audio sensor is configured to sense the reflected ultrasonic audio signal comprising a second distribution of frequencies that includes the second frequency, and wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen based at least in part on a third distribution of the frequency shift between the first distribution of frequencies of the emitted ultrasonic audio signal and the second distribution of frequencies of the reflected ultrasonic audio signal.
19. The system of claim 11, wherein the executable components further comprise a training component configured to train a machine learning component of the electronic device to determine touch interactions and hover interactions of a plurality of objects with the touch sensitive screen, based at least in part on training data relating to the touch interactions and the hover interactions of the objects with the touch sensitive screen, wherein the objects comprise the object, wherein the classifying further comprises classifying an interaction state of the object with respect to the touch sensitive screen based at least in part on the training of the machine learning component and sensor data relating to an interaction of the object with the touch sensitive screen, and wherein the sensor information comprises the emitted audio signal and the reflected audio signal.
19. The system of claim 11, wherein the executable components further comprise a training component configured to train a machine learning component of the electronic device to determine touch interactions and hover interactions of a plurality of objects with the touch sensitive screen, based at least in part on training data relating to the touch interactions and the hover interactions of the objects with the touch sensitive screen, wherein the objects comprise the object, wherein the classifying further comprises classifying an interaction state of the object with respect to the touch sensitive screen based at least in part on the training of the machine learning component and sensor data relating to an interaction of the object with the touch sensitive screen, and wherein the sensor information comprises the emitted audio signal and the reflected audio signal.
20. The system of claim 19, wherein the training data comprises a set of example items of training information, and wherein the training component is further configured to apply the set of example items of training information to the machine learning component to facilitate the training of the machine learning component, wherein the set of example items of training information indicates respective relationships between respective touch or hover interactions and at least one of respective ultrasonic sensor information of an ultrasonic sensor, respective touch sensor information of a touch sensor, respective accelerometer information of an accelerometer, respective gyroscope information of a gyroscope, or respective inertial measurement unit information of an inertial measurement unit.
20. The system of claim 19, wherein the training data comprises a set of example items of training information, and wherein the training component is further configured to apply the set of example items of training information to the machine 70QEEXP18C1 learning component to facilitate the training of the machine learning component, wherein the set of example items of training information indicates respective relationships between respective touch or hover interactions and at least one of respective ultrasonic sensor information of an ultrasonic sensor, respective touch sensor information of a touch sensor, respective accelerometer information of an accelerometer, respective gyroscope information of a gyroscope, or respective inertial measurement unit information of an inertial measurement unit.
21. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: transmitting an emitted ultrasonic audio signal, comprising a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive surface; sensing a reflected ultrasonic audio signal comprising a second frequency, wherein the emitted ultrasonic audio signal is reflected off of an object in proximity to the touch sensitive surface to produce the reflected ultrasonic audio signal; determining movement activity of the object in relation to the touch sensitive surface, based at least in part on a frequency shift between the first frequency of the emitted ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal, obtaining sensor data, from surface-related sensors of the touch sensitive screen, in response to the object being in contact or in proximity of one or more portions of the touch sensitive screen; and classifying which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data.
21. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: transmitting an emitted ultrasonic audio signal, comprising a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive surface; sensing a reflected ultrasonic audio signal comprising a second frequency, wherein the emitted ultrasonic audio signal is reflected off of an object in proximity to the touch sensitive surface to produce the reflected ultrasonic audio signal; determining movement activity of the object in relation to the touch sensitive surface, based at least in part on a frequency shift between the first frequency of the emitted ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal, obtaining sensor data, from surface-related sensors of the touch sensitive screen, in response to the object being in contact or in proximity of one or more portions of the touch sensitive screen; and classifying which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data, wherein classifying which type of object comprises distinguishing whether the object is an ear or a finger of a user in contact or proximity with the touch sensitive screen.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692